Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 25 October 1781
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Sir
                     Camp near York 25th Octr 1781
                  
                  You may enlist from the Troops of any State, men whose term of Service will expire on or before the first of Jany next; and if you should find this difficult, you may obtain by Draft (with the consent of the Persons) Fifty men in the proportion below.
                  Colonel Moylan is ordered to take a general Superintendency of all the Cavalry, & will have orders to furnish you with the Horses you require, if they are to be had—When the Infantry of your Corps is raised, Arms & Accoutrements may be drawn for them—or if any part is now actually wanted, they may be drawn immediately.
                  I wish to be informed at what time and for what purpose, your Saddles, Bridles, Pistols, Swords, & other Articles were taken by the Marquis de la Fayette—& whether it was on these you depended to mount your Dragoons.
                  As all the Cavalry will move to the Southward, Petersburg will be the place of Rendevous—The Officers whose exchange you particularly apply for will be released in the manner you mention—And I hope the others will soon be restored to their respective Commands by a general Exchange.  With much esteem and regard I am Sir Your Most Obedt Servant.
                  MenNew Hampshire3Massachusetts14Rhode Island2Connecticut7New York3New Jersey3Pennsylvania7Maryland6Virginia 550